The motion relies upon Laws 1927, c. 54, s. 6, cl. III, providing that: "No statement made by the insured or on his behalf, *Page 101 
and no violation of the terms of the policy, shall operate to defeat or avoid the policy so as to bar recovery within the limit provided in the policy." It is asserted that the statute controls the defendant's liability regardless of the policy. But it is declared by the act (s. 6, cl. II) that "The policy, the written application therefor, if any, and any rider or indorsement, which shall not conflict with the provisions of this act, shall constitute the entire contract between the parties." It is thus explicitly enacted that there shall be no liability except upon the policy. Conforming to the act, its terms measure the rights and duties arising from it.
It is further asserted that the exclusionary clauses should be considered as an inclusive part of its terms, in order to accomplish the purposes and designs of the act.
The act provides that the insurance commissioner shall approve a form of policy which among other things fixes "the limits of liability." The limits of liability are those the policy states. Liability for certain uses being excluded, it is limited to those included. It is not contended that the policy has not been officially approved, and the approval is of a form of policy not insuring the excluded uses.
The defendant claims no statement of the insured or violation of the terms of the policy as an avoidance. To drive with paying passengers was not forbidden by the policy, and the insured in thus driving disregarded no agreement. The insurer might not dispute his right to an uninsured use. It could say it did not insure such driving, and this is all it does say. Obviously, insurance premiums have some relation to the character and purposes of use as well as to the limits of time and payment. It is not to be held that a policy officially approved in form should not be construed according to its tenor or that it should impose a liability it did not assume. The legislation did not contemplate full protection. It sets minimum limits to the amount of liability, and nothing is found in it to show that special uses calling for special rates may not be excluded from the insurance.
Former result affirmed.
All concurred. *Page 102